PER CURIAM.
These consolidated disciplinary proceedings are before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating article XI, Rule 11.02(4), of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(4), 1-102(A)(6), 6-101(A)(3), 9-102(B)(3), and 9-102(B)(4) of The Florida Bar Code of Professional Responsibility. The conduct concerns the personal use of a client’s funds and neglect of a legal matter. As discipline for these violations, the referee recommended that respondent be disbarred and that he be required to pay costs and expenses. We approve the referee’s findings and recommended discipline. Accordingly, respondent is hereby disbarred, effective immediately. Judgment for costs in the amount of $1,707.66 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.